Title: To George Washington from Marinus Willett, 14 July 1793
From: Willett, Marinus
To: Washington, George



Sir,
New York 14th July 1793

I beg youll excuse me for Intruding on you a few thoughts. If the accounts from the southard published in our papers are true—It appears that the Lower Creeks are the people who are at present hostile to Georgia—(and the Tallasee King who is a weak man of little influence and easily perswaded to any thing)—That this should be the case is not a little misterious—Those Indians have prety uniformly been rather in the Interest of the Georgians— Bernard the Georgia Interpreter has considerable Influence among them—The leading men in Georgia hurried on by their avidity to get possession of the Creeks lands, I am of opinion will stick at nothing to accomplish their views—Be not therefore displeased with me Sir, while from a principal of real humanity I intreat that all representations from that Quarter may be throughly Investigated strictly sifted into and well dijested before hostile measures are adopted against those tribes. I have the honor to be with sentiments of the most exalted esteem Sir your most obedient humble Servant

Marinus Willett

